Title: To James Madison from Fulwar Skipwith, 3 February 1803 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


3 February 1803, Paris. “The Council of Liquidation having refused to liquidate several Claims committed to my charge, for supplies made at different Periods to the french Colonies by our Countrymen, & having refered the Claimants to the respective Colonial Administrations, I supposed these particular Decisions were the Effect of a general Regulation or Arrêté, and therefore I applied to them for an authentic Copy of such an Arrete, which I conceived important enough to be made Known in the United States. The result of my Application has been the official Letter of which I have the honor to inclose you herewith a Copy. I think the Publication of it would prevent our fellow citizens sending me daily their Papers, in Claims absolutely similar to those mentioned in the Letter, & which I can by no means get settled here.” Leaves the decision on whether to publish the letter to JM.
 

   
   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC 1 p. Addressee not indicated; assigned on the basis of Wagner’s docket on enclosure. For enclosure, see n. 1.



   
   The enclosure (2 pp.; in French; docketed by Wagner as enclosed in Skipwith’s 3 Feb. dispatch) is a copy of M. Guillaume to Skipwith, 11 Pluviôse an XI (31 Jan. 1803), stating that the council had issued no arrêté but that as a general rule claims for supplies sold to colonial administrations were sent back to the colonies for settlement, since only the local officials could know if the claims were legitimate.



   
   A full transcription of this document has been added to the digital edition.

